Exhibit 10.35
[Form Agreement for CEO, COO, and EVPs]
FISCAL YEAR 2009
2005 MANAGEMENT INCENTIVE PLAN
BONUS AGREEMENT
     This SYSCO CORPORATION FISCAL YEAR 2009 MANAGEMENT INCENTIVE PLAN BONUS
AGREEMENT (this “Agreement”) was adopted by the Plan Committee pursuant to the
First Amended and Restated Sysco Corporation 2005 Management Incentive Plan (the
“Plan”) (a copy of which is attached as Exhibit 1) and agreed to by the Company
and                      (“Executive”) effective June 27, 2008. This Agreement
is effective for the fiscal year ending June 27, 2009 (the “Plan Year”).
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Plan.
     1. Calculation of Bonus. Subject to the further adjustments, limitations
and additions provided for in the Plan and this Agreement, Executive’s bonus
under this Agreement shall be equal to the product of: (i) Executive’s MIP
Salary; and (B) the Table B Percentage. Notwithstanding the foregoing, Executive
will be entitled to a bonus under this Agreement only if the Company achieves an
Increase in Earnings per Share of at least four percent (4%) for the Plan Year
and a 3-Year Average Return on Capital of at least ten percent (10%) for the
three fiscal years ending with the Plan Year.
          (b) General Rules Regarding Bonus Calculation.
               (i) Consistent Accounting. In determining whether or not
Executive is entitled to a bonus under this Agreement, the Company’s accounting
practice and generally accepted accounting principles shall be applied on a
basis consistent with prior periods, and such determination shall be based on
the calculations made by the Company, approved by the Plan Compensation
Committee and binding on Executive. Notwithstanding the foregoing, if there is
any material change in GAAP during a Plan Year that results in a material change
in accounting for the revenues or expenses of the Company the calculations of
the Table B Percentage for the Plan Year (the “GAAP Change Year”) shall be made
as if such change in GAAP had not occurred during the GAAP Change Year. In
determining the Increase in Earnings Per Share for the Company in the year
following the GAAP Change Year, the calculation shall be made after taking into
account such change in GAAP. In determining the 3-Year Average Return on Capital
of the Company in the year following the GAAP Change Year, the calculation shall
be made as if such accounting rules were in effect for the entire calculation
period.
               (ii) Maximum Bonus. Nothing contained in the Plan or this
Agreement shall be construed to allow the payment of a bonus under this
Agreement based on a percentage in excess of the maximum percentage set forth on
Table B, attached hereto. Notwithstanding any other provision in this Agreement
to the contrary, Executive’s bonus amount for the Plan Year cannot exceed 1% of
the Company’s earnings before income taxes as publicly disclosed in the
“Consolidated Results of Operations” section of the financial statements
contained in the Company’s annual report to the Securities and Exchange
Commission on Form 10-K for the Plan Year.
               (iii) Tax Law Changes. If the Internal Revenue Code is amended
during the Plan Year and, as a result of such amendment(s), the effective tax
rate applicable to the earnings of the Company (as described in the Income Taxes
footnote to the financial statements contained in the Company’s annual report to
the Securities and Exchange Commission on Form 10-K for the Plan Year) changes
during the year, the calculation of Table B Percentage for such Plan Year (the
“Rate Change Year”) shall be made as if such rate change had not occurred during
the Rate Change Year. In determining the Increase in Earnings Per Share for the
Company in the year following the Rate Change Year, the calculation shall be
made after taking into account such rate change. In determining the 3-Year
Average Return on Capital for the Company in the year following the Rate Change
Year, the calculation shall be made as if such rate change were in effect for
the entire calculation period.
     2. Extraordinary Events. If, during the Plan Year, the Company experiences
an Extraordinary Event(s) that results in the Company recognizing a net
after-tax gain or net after-tax income

 



--------------------------------------------------------------------------------



 



(on a consolidated basis) with respect to such Extraordinary Event(s)
(“Extraordinary Income”), the Plan Committee may reduce the Company Performance
Bonus payable to Executive under this Agreement in its sole and absolute
discretion; provided however, that the Plan Committee may not reduce the bonus
payable to Executive under this Agreement to an amount less than the bonus
Executive would have earned if the Company did not include the Extraordinary
Income in the calculation of Executive’s bonus for the Plan Year.
     3. Payment. Within ninety (90) days following the end of the Plan Year, the
Company shall determine and the Plan Committee shall approve the amount of any
bonus earned by Executive under this Agreement. Such bonus shall be payable in
the manner, at the times and in the amounts provided in the Plan.
     4. Definitions
          (a) For Calculations Regarding Table B:
               (i) Total Capital: — for any given fiscal year, and with respect
to the Company, the sum of the following:

  (A)   Stockholder’s Equity: — the average of the amounts outstanding for the
Company at the end of each fiscal quarter for which the computation is being
made (quarterly average basis).     (B)   Long-Term Debt: — the average of the
long-term portion of the debt of the Company outstanding at the end of each
fiscal quarter for which the computation is being made (quarterly average
basis).

               (ii) Return on Capital: — the Return on Capital for the Company
is expressed as a percentage and is computed by dividing the Company’s net
after-tax earnings for the relevant fiscal year by the Company’s Total Capital
for the relevant fiscal year.
               (iii) 3-Year Average Return on Capital: — the average Return on
Capital for the Company for the three fiscal years ending with the Program Year.
               (iv) Increase in Earnings Per Share: — expressed as a percentage
increase of the net after-tax fully diluted earnings per share of the Company
for the year over the prior year’s net after-tax fully diluted earnings per
share of the Company.
               (v) Table B Percentage: — the percentage determined from Table B
attached hereto which coincides with the 3-Year Average Return on Capital and
Increase in Earnings Per Share for the Company as a whole.
          (b) Extraordinary Event. The sale or exchange of an operating division
or subsidiary of the Company.
          (c) Method of Calculating Quarterly Averages: — In determining the
average amount outstanding of stockholders’ equity, and long-term debt under
paragraphs 4(a)(i)(A) and 4(a)(i)(B), above, such averages shall be determined
by dividing five (5) into the sum of the amounts outstanding of the relevant
category at the end of each of the four quarters of the relevant fiscal year
plus the amount outstanding of the relevant category at the beginning of the
relevant fiscal year.
          (d) MIP Salary — Executive’s base salary as of the end of the Plan
Year.
     5. Term of Agreement. This Agreement shall be effective only for the Plan
Year.

 



--------------------------------------------------------------------------------



 



     6. No Employment Arrangement Implied. Nothing in this Agreement or the Plan
shall imply any right of employment for Executive, and except as set forth in
Section 9 of the Plan with respect to a Change of Control or as otherwise
determined by the Committee, in its discretion, if Executive is terminated,
voluntarily or involuntarily, with or without cause, prior to the end of the
Plan Year, Executive shall not be entitled to any bonus for the Plan Year
regardless of whether or not such bonus had been or would have been earned in
whole or in part, but any unpaid bonus earned with respect to a prior fiscal
year shall not be affected.
     7. Plan Provisions shall Govern. This Agreement is subject to and governed
by the Plan and in the case of any conflict between the terms of this Agreement
and the contents of the Plan, the terms of the Plan will control.
     8. Governing Law. The interpretation, construction and performance of this
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of Delaware without regard to the principle of
conflict of laws.
     9. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.
     10. Severability. Provided the other provisions of this Agreement do not
frustrate the purpose and intent of the law, in the event that any portion of
this Agreement shall be determined to be invalid or unenforceable to any extent,
the same shall to that extent be deemed severable from this Agreement, and the
invalidity or unenforceability thereof shall not affect the validity and
enforceability of the remaining portion of this Agreement.
     11 Amendment and Termination. The Company may amend this Agreement at any
time without the approval of Executive up to and until the day that is ninety
(90) day after the beginning of the Plan Year. No amendments may be made to this
Agreement after the date that is ninety (90) days after the beginning of the
Plan Year. Notwithstanding anything to the contrary contained in this Agreement,
the Company may terminate this Agreement at any time during the Plan Year and
Executive shall not be entitled to any bonus under this Agreement for the Plan
Year regardless of when during the Plan Year this Agreement is terminated.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
a duly authorized officer of the Company and Executive has executed this
Agreement as of the day and year first written above.

                  SYSCO CORPORATION       EXECUTIVE    
 
               
By:
               
Title:
 
 
     
 
[Name of Executive]    
 
               

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
“PLAN”

 



--------------------------------------------------------------------------------



 



TABLE B
MANAGEMENT INCENTIVE PLAN
OVERALL COMPANY PERFORMANCE

                                                                      3-YR      
AVG       RETURN       ON   PERCENTAGE INCREASE IN EARNINGS PER SHARE CAPITAL  
4-5%   5-6%   6-7%   7-8%   8-9%   9-10%   10-11%   11-12%   12-13%   13-14%  
14-15%   15-16%   16-17%   17-18%   18-19%   19-20%   20%+
10%
  20   40   60   70   80   90   100   110   120   130   140   150   160   165  
170   175   180
11%
  30   50   70   80   90   100   110   120   130   140   150   160   170   175  
180   185   190
12%
  40   60   80   90   100   110   120   130   140   150   160   170   180   185
  190   195   200
13%
  50   70   90   100   110   120   130   140   150   160   170   180   190   195
  200   205   210
14%
  60   80   100   110   120   130   140   150   160   170   180   190   200  
205   210   215   220
15%
  70   90   110   120   130   140   150   160   170   180   190   200   210  
215   220   225   230
16%
  80   100   120   130   140   150   160   170   180   190   200   210   220  
225   230   235   240
17%
  90   110   130   140   150   160   170   180   190   200   210   220   230  
235   240   245   250
18%
  100   120   140   150   160   170   180   190   200   210   220   230   240  
245   250   255   260
19%
  100   120   140   160   170   180   190   200   210   220   230   240   250  
255   260   265   270
20%
  100   120   140   160   180   190   200   210   220   230   240   250   260  
265   270   275   280
21%
  100   120   140   160   180   200   210   220   230   240   250   260   270  
275   280   285   290
22%
  100   120   140   160   180   200   220   230   240   250   260   270   280  
285   290   295   300
23%
  100   120   140   160   180   200   220   240   250   260   270   280   290  
295   300   305   310
24%
  100   120   140   160   180   200   220   240   260   270   280   290   300  
305   310   315   320
  25%+
  100   120   140   160   180   200   220   240   260   280   290   300   310  
315   320   325   330

 